Citation Nr: 0828790	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-10 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

R. Morales, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1971 to November 
1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1991 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.  The subsequent 
history of this claim was laid out in an April 2005 Board 
decision which remanded the claim for issuance of a statement 
of the case.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  The 
record reflects that, although the veteran does not meet the 
schedular requirements for TDIU, the veteran has a history of 
multiple hospitalizations for his psychiatric illness, 
including two hospitalizations in 1990 for auditory 
hallucinations and suicidal ideations.  Also, in August 1985, 
the veteran reported a history of hospitalization for 
psychiatric reasons, but the date was unclear.  In addition, 
the veteran has submitted multiple medical opinions stating 
that he is unemployable due to his schizophrenia, including a 
September 1990 opinion following discharge and an October 
1994 psychiatric evaluation.  As such, the veteran may merit 
an extraschedular evaluation.  However, in examining whether 
TDIU was warranted, the RO never considered whether the 
veteran may be entitled to a total disability evaluation on 
an extraschedular basis under the provisions of 38 C.F.R. 
§ 4.16(b).

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  See 38 C.F.R. § 4.16(b).  Rating 
boards are to refer to the Director of the Compensation and 
Pension Service (C&P) for extraschedular consideration all 
cases of veterans who are unemployable by reason of service- 
connected disabilities but who fail to meet the percentage 
requirements set forth in 38 C.F.R. § 4.16(a).  In this case, 
the veteran has consistently advised that he has been 
unemployable since 1982, but the RO has not considered or 
referred the case for extraschedular consideration.

Where a claimant does not meet the schedular requirements of 
38 C.F.R. § 4.16(a), the Board has no authority to assign a 
TDIU rating under 38 C.F.R. § 4.16(b) and may only refer the 
claim to the C&P Director for extraschedular consideration.  
See Bowling v. Principi, 15 Vet. App. 1 (2001).  Therefore, 
this claim must be remanded for referral.

Accordingly, the case is REMANDED for the following action:

The RO/AMC should review the veteran's 
claim for TDIU, specifically considering 
the provisions of 38 C.F.R. § 4.16(b).  If 
this benefit remains denied, the veteran 
and his representative should be furnished 
a Supplemental Statement of the Case and 
be afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.



The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

